UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report to Shareholders DWS RREEF Real Estate Securities Income Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 41 Board Members and Officers 47 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may use derivatives, including as part of its covered call strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In using a covered call strategy, the fund foregoes the opportunity to benefit from an increase in the price of the underlying security (but continues to bear the risk of a decline in the value) or in the case of an illiquid market, the fund may be unable to sell the underlying security until the option expires or is exercised. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus fordetails. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Investment Strategy Under normal circumstances, the fund invests at least 80% of its net assets, plus the amount of any borrowing for investment purposes, in securities of real estate investment trusts (REITs) and real estate companies. The fund typically invests in common and preferred stocks of REITs and real estate companies. The fund primarily invests in securities of US issuers, but may also invest in securities of Canadian issuers. The fund may also write (sell) covered call options on its portfolio securities with the goal of generating additional income from premiums received in connection with the options. For the abbreviated annual period from its September 20, 2013 inception through December 31, 2013, Class A shares of DWS RREEF Real Estate Securities Income Fund returned –3.42%. In comparison, the FTSE EPRA/NAREIT North America Index, returned –4.02% from the period of September 20, 2013 through December 31, 2013. During the fund's abbreviated annual period ending December 31, 2013, the U.S. REIT market, as represented by the MSCI US REIT Index, underperformed the broader domestic equity market, as represented by the Standard & Poor's 500® (S&P 500) Index. Headlines out of Washington dominated the financial markets during October 2013, as positive corporate earnings and government economic releases were overshadowed by the ongoing fiscal stalemate in the United States. As many had feared, the federal government entered a partial shutdown on October 1, 2013 after Congress failed to pass a continuing resolution to fund the budget. The stalemate persisted until the Senate crafted a deal to end the shutdown and raise the nation's debt ceiling. Toward the end of the quarter, markets were cautious in the lead-up to the December 2013 meeting of the U.S. Federal Reserve Board (the Fed). However, the Fed's long-awaited tapering announcement in December 2013 proved to be a non-event for most investors, and the broad stock market finished the year sharply higher. Concerns regarding long-term U.S. unemployment remain, but core inflation continues to be modest. Within the REIT segment of the stock market, the lower-risk areas of health care and apartments trailed the more economically sensitive hotels sector, which outperformed based on improved economic growth. Although the fund outperformed the benchmark during the period ended December 31, 2013, the fund's overall performance was somewhat limited as a result of unfavorable stock selection due to its income bias, as several lower-dividend-paying stocks were among the top performers for the fourth quarter of 2013. Sector positioning had a neutral effect on relative return. Stock selection was weakest within the office, retail and regional mall sectors, while selection in the specialty and hotel sectors was positive. The fund's allocation to preferred securities detracted from returns. From an allocation perspective, our underweight to the underperforming health care segment helped performance, while other sector positioning had a modest impact. Positive Contributors to Fund Performance The leading security-level contributors to relative return during the three-month period included underweight positions in the health care company HCP, Inc. Overweights within the hotel sector, including DiamondRock Hospitality Co. and Chesapeake Lodging Trust, were additive over the quarter. Negative Contributors to Fund Performance Individual detractors from performance included a lack of exposure to Host Hotels & Resorts, Inc.* and General Growth Properties, Inc.* In addition, the fund's overweight to higher-yielding stocks that underperformed detracted from relative return, including Camden Property Trust and Washington Real Estate Investment Trust. * Not held in the portfolio as of December 31, 2013. "We expect real estate fundamental factors to continue to improve, as supply remains in check and economic growth is sufficient to generate additional demand for commercial real estate." Outlook and Positioning At the end of December 2013, REITs were trading at a 7% discount to their net asset value based on our estimates. Jobless claims continued to decline in December, and we expect employment to steadily increase going forward. With improving economic conditions, we look for a slow rise in Treasury yields. In light of the increase in rates that took place in 2013, REIT prices have adjusted downward and have already "priced in" a Treasury rate above current levels. Amid interest rate volatility, there is a risk that REITs could continue to underperform in the coming months relative to the broader equity market. However, we expect real estate fundamental factors to improve, as supply remains in check and economic growth is sufficient to generate additional demand for commercial real estate. In terms of REIT sectors, we think that hotels will perform well in the near term. We also look for reasonable growth — in line with long-term trends — from the health care and regional mall sectors. Ten Largest Equity Holdings at December 31, 2013 (38.0% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 7.9% 2. Ventas, Inc. Owns and leases long-term health care facilities 4.7% 3. Equity Residential Operator of multifamily properties 3.6% 4. Public Storage Owner and operator of personal and business mini-warehouses 3.4% 5. Retail Properties of America, Inc. Manages, develops and acquires real estate properties 3.3% 6. DuPont Fabros Technology, Inc. Owner, developer, operator and manager of wholesale data centers 3.2% 7. Camden Property Trust Owner and manager of multifamily residential apartment communities 3.1% 8. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 3.1% 9. Boston Properties, Inc. Developer of commercial and industrial real estate 2.9% 10. Vornado Realty Trust Owner and manager of investments in community shopping centers 2.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 47 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 24 years of investment industry experience. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004 and Managing Director of RREEF from 1996–March 2004, and Deutsche Asset Management from 2002–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 17 years of investment industry experience. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Over 10 years of investment industry experience. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Over 17 years of investment industry experience. — BS, University of Illinois at Urbana-Champaign. Hans-Joachim Weber, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2007. — Co-Portfolio Manager of DWS Dividende Direkt 2014 and DWS Dividende Deutschland Direkt 2014 since 2010; Co-Portfolio Manager of DWS Dividende Emerging Markets Direkt 2015, DWS Dividende USA Direkt 2014, and DWS Invest Top Dividende Premium since 2011; and Co-Portfolio Manager of DWS Diskont Basket since 2013; Specialist for equity derivative strategies for the DWS Equity platform in 2009 and Analyst for the food retail sector in 2009 and 2008. — Over 7 years of investment industry experience. — BA, Fachhochschule Ludwigshafen; Bankkaufmann Sparkasse Starkenburg. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The FTSE EPRA/NAREIT North America Index tracks the performance of companies engaged in the ownership and development of the North American real estate market. The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. The MSCI U.S. REIT Index tracks the performance of equity REITs. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Investment Portfolio as of December 31, 2013 Shares Value ($) Common Stocks 93.3% Real Estate Investment Trust ("REITs") 93.3% Real Estate Apartments 17.5% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Canadian Apartment Properties REIT Dundee Real Estate Investment Trust "A" Education Realty Trust, Inc. Equity Residential Home Properties, Inc. Mid-America Apartment Communities, Inc. Diversified 12.8% Digital Realty Trust, Inc. (a) Duke Realty Corp. DuPont Fabros Technology, Inc. H&R Real Estate Investment Trust (Units) Liberty Property Trust Retail Properties of America, Inc. "A" Washington Real Estate Investment Trust Health Care 12.6% Chartwell Retirement Residences HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 6.3% Chesapeake Lodging Trust DiamondRock Hospitality Co. LaSalle Hotel Properties RLJ Lodging Trust Industrial 3.7% DCT Industrial Trust, Inc. Prologis, Inc. Office 8.0% Boston Properties, Inc. Douglas Emmett, Inc. Piedmont Office Realty Trust, Inc. "A" Vornado Realty Trust Regional Malls 13.7% CBL & Associates Properties, Inc. Simon Property Group, Inc. Taubman Centers, Inc. The Macerich Co. Shopping Centers 7.6% Federal Realty Investment Trust Inland Real Estate Corp. Regency Centers Corp. RioCan Real Estate Investment Trust Weingarten Realty Investors Specialty Services 5.3% National Retail Properties, Inc. Realty Income Corp. (a) Select Income REIT Spirit Realty Capital, Inc. Storage 5.8% Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $10,252,425) Preferred Stocks 5.1% Real Estate Investment Trust ("REITs") 3.1% DuPont Fabros Technology, Inc. "A" Retail Properties of America, Inc. "A" Hotels 0.8% Strategic Hotels & Resorts, Inc., "A" Industrial 1.2% STAG Industrial, Inc. "A" Total Preferred Stocks (Cost $550,304) Contract Amount Value ($) Call Options Purchased 0.0% AvalonBay Communities, Inc., Expiration Date 1/18/2014, Strike Price $140 (Cost $34) 2 20 Shares Value ($) Securities Lending Collateral 1.8% Daily Asset Fund Institutional, 0.08% (b) (c) (Cost $182,113) Cash Equivalents 1.4% Central Cash Management Fund, 0.05% (b) (Cost $148,576) % of Net Assets Value ($) Total Investment Portfolio (Cost $11,133,452)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. † The cost for federal income tax purposes was $11,172,218. At December 31, 2013, net unrealized depreciation for all securities based on tax cost was $534,554. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $64,104 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $598,658. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $178,735, which is 1.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At December 31, 2013, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (d) Exchange-traded Call Options AvalonBay Communities, Inc. 6 1/18/2014 ) Boston Properties, Inc. 14 1/18/2014 ) BRE Properties, Inc. 12 1/18/2014 ) CBL & Associates Properties Inc. 20 1/18/2014 ) Chesapeake Lodging Trust 10 1/18/2014 ) Dupont Fabros Technology Inc. 24 1/18/2014 ) Federal Realty Investment Trust 6 1/18/2014 ) Public Storage 10 1/18/2014 ) Simon Property Group, Inc. 16 1/18/2014 ) The Macerich Co. 6 1/18/2014 ) Vornado Realty Trust 3 1/18/2014 ) Vornado Realty Trust 9 1/18/2014 ) Total Exchange-traded Call Options ) Over-the-counter Call Options Chesapeake Lodging Trust 1 1/17/2014 ) Diamondrock Hospitality Co. 2 1/17/2014 ) Education Realty Trust Inc. 1 1/17/2014 ) Equity Residential 3 1/17/2014 ) Extra Space Storage, Inc. 1 1/17/2014 ) HCP, Inc. 2 1/17/2014 ) Healthcare Realty Trust Inc. 2 1/17/2014 (6 ) Home Properties Inc. 1 1/17/2014 ) LaSalle Hotel Properties 1 1/17/2014 ) Prologis, Inc. 2 1/17/2014 ) Select Income REIT 1 1/17/2014 ) Spirit Realty Capital Inc. 1 1/17/2014 (1 ) Ventas Inc. 1 1/17/2014 (2
